The record having been prefected, the dismissal heretofore entered is set aside.
The appellant was charged by complaint and information to be a delinquent chid, the specific facts upon which the allegation was based being that he had violated the laws of the State by making an assault with intent to rape upon a female named in the complaint and information. The evidence, while quite conflicting, is sufficient to show an aggravated assault, if not one of higher grade. A motion for continuance was made to secure the attendance of a witness. No bill of exceptions having been reserved complaining of the action of the court in overruling the motion for continuance, and disclosing the reasons upon which the action was based, the question is not in shape for review. Nelson v. State 1 Texas Crim. App., 44; and other cases listed in Branch's Annotated Texas Penal Code, p. 183, sec. 304. It is urged that the complaint should have alleged that the appellant was a negro, for the reason that a separate place of confinement is provided for negro delinquents. The contention is not meritorious. If the proper place of confinement should not be designated in the judgment, it could be corrected upon motion for a new trial or on appeal. The law, however, does not require that the complaint should state whether the accused is white or black. See Code of Criminal Procedure, title 17; Vernon's Criminal Statutes, vol. 2, p. 986; Acts 34th Legislature, 4th Called Session, chap. 26.
The motion for rehearing is granted, and the cause reinstated and considered on its merits; and no error appearing in the record the judgment is affirmed.
Affirmed. *Page 207 
                          ON REHEARING.                        January 14, 1920.